DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 09/29/2022.  Claims 1-16 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-16) in the reply filed on 09/29/2022 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 and 06/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a Global Navigation Satellite System (GNSS) module for transmitting location data to a data collection system” in claims 1 and 15 (as GNSS module 126 in Fig. 1 and [0077] of the specification); and
“a pavement segment alignment module to be used for calculating a location of a pavement segment” in claims 1-2 and 15 (as pavement segment alignment module in [0134], [0148]-[0151] of the specification). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The recitations 
“a connected and autonomous vehicle” in claims 2, 11-13, and 15, 
“a pavement segment” in claims 1-2 and 15, 
“location” of a pavement segment, first edge, second edge in claims 1, 4 and 6,
“a trajectory” in claims 1-2, 12-13, and 15, 
“collection of location data” in claims 12-13, 
“version information” in claim 17,
lack proper antecedent basis in the claim.  

The recitation “can” in claims 1-2, 12-13, and 15 is unclear.  It is unclear because “can” is subjective.  The scope of the invention is thus indefinite.

Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because  
Step 1: The claims are directed to a process for representing the location of a pavement segment.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claim 1 recites the limitations of calculating a location of a pavement segment alignment module; calculating a location of the pavement segment; calculating, using non-Euclidean geometry, a polynomial representation of a trajectory that can be used by a connected and autonomous vehicle in navigating the pavement segment.  These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by a data collection system”.  That is, other than reciting “by a data collection system” nothing in the claim precludes the step from practically being performed in the mind.  For example, other than “by a data collection system” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by a data collection system” does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.    
Step 2A - Prong 2: Claim 1 recites the additional element of receiving, by a data collection system, location data from a Global Navigation Satellite System (GNSS) module of a mobile platform and from at least one additional position sensor; and transmitting at least one of the location of the pavement segment and the polynomial representation of a navigation trajectory to non-transitory computer-readable storage media. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The data collection system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the data collection system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claims 2-14 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Averilla (US 20200132477 A1) in view of Zeng et al. (US 20160299234 A1; hereinafter Zeng).

Regarding claim 1, Averilla discloses:
A process for representing the location of a pavement segment ([0077], [0148]), comprising:
a) receiving, by a data collection system, location data from a Global Navigation Satellite System (GNSS) module (data from a GNSS sensor; Fig. 4, [0117]) of a mobile platform (AV 100; Fig. 1) and from at least one additional position sensor (geographic data from sensor 121; Fig. 4, [0117]);
b) using the location data from the GNSS module, calculating a location of a pavement segment alignment module (localization module 408; Fig. 4)(localization module 408 determines the AV position by using data from a GNSS sensor and geographic data from sensor 121, AV 400 includes localization module 408; Fig. 4, [0117]);
c) using the location of the pavement segment alignment module, calculating a location of the pavement segment (data used by the localization module 408 includes high-precision maps of the roadway geometric properties, maps describing road network connectivity properties, maps describing roadway physical properties; [0117]);
d) using the location of the pavement segment, calculating a polynomial representation of a trajectory (trajectory 414; Fig. 4) that can be used by a connected and autonomous vehicle in navigating the pavement segment (control module 406 receives the data representing the trajectory 414 from the planning module 404 and the data representing the AV position 418 from the localization module 408; [0115], [0117]-[0118]); and,
e) transmitting at least one of the location of the pavement segment and the polynomial representation of a navigation trajectory to non-transitory computer-readable storage media (the data storage unit 142 and memory 144 store historical, real-time, and/or predictive information about the environment 190; [0092]).

Averilla does not specifically disclose:
calculating, using non-Euclidean geometry, a polynomial representation of a trajectory that can be used by a connected and autonomous vehicle in navigating the pavement segment.

However, Zeng discloses:
calculating, using non-Euclidean geometry, a polynomial representation of a trajectory that can be used by a connected and autonomous vehicle in navigating the pavement segment (The space formed by rotation matrices is non-Euclidean, and thus special care is needed when handling vehicle attitude estimations, maintain the vehicle near the center of the travel lane; [0004], [0027]).

Averilla and Zeng are considered to be analogous because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Averilla’s vehicle navigation to further incorporate Zeng’s vehicle navigation including non-Euclidean geometry for the advantage of determining the vehicle pose in non-Euclidean space which results in finding vehicle pose in non-flat world.

Regarding claim 2, Averilla discloses:
further comprising;
a) aligning the pavement segment alignment module with a pavement segment (localization module 408 determines the AV position by using data from a GNSS sensor and geographic data from sensor 121 to calculate a longitude and latitude of the AV, AV 400 includes localization module 408; Fig. 4, [0117]), and
b) activating the data collection system to initiate calculation of the location of the pavement segment and of the polynomial representation of a trajectory that can be used by a connected and autonomous vehicle in navigating the pavement segment (localization module 408 determines the AV position by using data from a GNSS sensor and geographic data from sensor 121 to calculate a longitude and latitude of the AV, AV 400 includes localization module 408; Fig. 4, [0117]).

Regarding claim 3, Averilla discloses:
wherein the at least one additional position sensor is configured to receive data from at least one of a real-time kinetic system, an inertial measurement unit, an inertial navigation system, a total station system, an accelerometer, a gyroscope, and a rotary encoder (sensors 121 are GNSS, inertial measurement units (IMU) that measure both vehicle linear accelerations and angular rates, wheel speed sensors for measuring or estimating wheel slip ratios, wheel brake pressure or braking torque sensors, engine torque or wheel torque sensors, and steering angle and angular rate sensors; [0090]).

Regarding claim 4, Averilla discloses:
wherein the pavement segment (road segment 1408; Fig. 14) has at least a first edge (lane marking 1424; Fig. 14) and the location of the pavement segment includes the location of the first edge.

Regarding claim 5, Averilla discloses:
wherein the trajectory (trajectory to navigate an AV from a first spatiotemporal location 1404 to second spatiotemporal location 1432; Fig. 14, [0077]) is calculated as an offset from the first edge of the pavement segment (trajectory to navigate an AV is offset from the road segment 1408; Fig. 14).

Regarding claim 6, Averilla discloses:
wherein the pavement segment has at least a second edge (curb 1412; Fig. 14) and the location of the pavement segment includes the location of the second edge.

Regarding claim 7, Averilla discloses:
wherein the trajectory is calculated as a midpoint between the first edge and the second edge of the pavement segment (trajectory to navigate an AV from a first spatiotemporal location 1404 to second spatiotemporal location 1432 is between the lane marking 1424 and curb 1412; Fig. 14, [0077]).

Regarding claim 8, Averilla discloses:
further comprising using a Bayesian model-based filter to calculate the location of the pavement segment (Bayes framework may be used to combine the live map information and the sensor data 1344 to associate the feature with the drivable area; [0163]).

Regarding claim 9, Averilla discloses:
wherein the pavement segment is located in a work zone (construction zone 1416; Fig. 14) of a roadway.

Regarding claim 10, Averilla discloses:
wherein the non-transitory computer-readable storage media is located in a server remote from the mobile platform (remotely located database 134; Fig. 1, [0092]).

Regarding claim 11, Averilla discloses:
wherein the non-transitory computer-readable storage media is located in a connected and autonomous vehicle (the data storage unit 142 and memory 144; Fig. 1, [0092]).

Regarding claim 12, Averilla discloses:
wherein calculation of the location of the pavement segment and of the polynomial representation of a trajectory (trajectory 414; Fig. 4) that can be used by a connected and autonomous vehicle in navigating the pavement segment takes place concurrently with the collection of location data (The vehicle embeds the annotated geometric model within the live map to update the live map with the changing conditions in the environment, i.e., the annotated geometric model is embedded concurrently or after; [0072]).

Regarding claim 13, Averilla discloses:
wherein calculation of the location of the pavement segment and of the polynomial representation of a trajectory (trajectory 414; Fig. 4) that can be used by a connected and autonomous vehicle in navigating the pavement segment takes place subsequent to collection of location data (The vehicle embeds the annotated geometric model within the live map to update the live map with the changing conditions in the environment, i.e., the annotated geometric model is embedded concurrently or after; [0072]).

Regarding claim 14, Averilla discloses:
wherein the calculating does not use data from an imager (for the planning module 404 to determine the data representing the trajectory 414, the planning module 404 receives data from the perception module 402, the localization module 408, and the database module 410. The perception module 402 identifies nearby physical objects using one or more sensors 121, sensors 121 are GNSS, inertial measurement units (IMU) that measure both vehicle linear accelerations and angular rates, wheel speed sensors for measuring or estimating wheel slip ratios, wheel brake pressure or braking torque sensors, engine torque or wheel torque sensors, and steering angle and angular rate sensors.; [0115]-[0116], [0090]).

Regarding claim 15, Averilla discloses:
A process for representing a location of a pavement segment ([0077], [0148]), comprising:
a) Receiving, by a data collection system, location data from a GNSS module (data from a GNSS sensor; Fig. 4, [0117]) and at least one of a real-time kinetic system, an inertial measurement unit, an inertial navigation system, a total station system, an accelerometer, a gyroscope, or a rotary encoder (geographic data from sensor 121, sensors 121 are GNSS, inertial measurement units (IMU) that measure both vehicle linear accelerations and angular rates, wheel speed sensors for measuring or estimating wheel slip ratios, wheel brake pressure or braking torque sensors, engine torque or wheel torque sensors, and steering angle and angular rate sensors; Fig. 4, [0090], [0117]);
b) using the location data, calculating a location of a pavement segment alignment module (localization module 408; Fig. 4)(localization module 408 determines the AV position by using data from a GNSS sensor and geographic data from sensor 121, AV 400 includes localization module 408; Fig. 4, [0117]);
c) using the location of the pavement segment alignment module, calculating a location of the pavement segment using a Bayesian model-based filter (data used by the localization module 408 includes high-precision maps of the roadway geometric properties, maps describing road network connectivity properties, maps describing roadway physical properties, Bayes framework may be used to combine the live map information and the sensor data 1344 to associate the feature with the drivable area; [0117], [0163]);
d) using the location of the pavement segment, calculating a polynomial representation of a trajectory (trajectory 414; Fig. 4) that can be used by a connected and autonomous vehicle in navigating the pavement segment (control module 406 receives the data representing the trajectory 414 from the planning module 404 and the data representing the AV position 418 from the localization module 408; [0115], [0117]-[0118]);
e) aligning the pavement segment alignment module with a pavement segment (localization module 408 determines the AV position by using data from a GNSS sensor and geographic data from sensor 121 to calculate a longitude and latitude of the AV, AV 400 includes localization module 408; Fig. 4, [0117]);
f) activating the data collection system to initiate calculation of the location of the pavement segment and of the polynomial representation of a trajectory that can be used by a connected and autonomous vehicle in navigating the pavement segment (localization module 408 determines the AV position by using data from a GNSS sensor and geographic data from sensor 121 to calculate a longitude and latitude of the AV, AV 400 includes localization module 408; Fig. 4, [0117]); and,
g) transmitting at least one of the location of the pavement segment and the polynomial representation of a navigation trajectory to non-transitory computer-readable storage media (the data storage unit 142 and memory 144 store historical, real-time, and/or predictive information about the environment 190; [0092]).

Averilla does not specifically disclose:
calculating, using non-Euclidean geometry, a polynomial representation of a trajectory that can be used by a connected and autonomous vehicle in navigating the pavement segment.

However, Zeng discloses:
calculating, using non-Euclidean geometry, a polynomial representation of a trajectory that can be used by a connected and autonomous vehicle in navigating the pavement segment (The space formed by rotation matrices is non-Euclidean, and thus special care is needed when handling vehicle attitude estimations, maintain the vehicle near the center of the travel lane; [0004], [0027]).

Averilla and Zeng are considered to be analogous because they are in the same field of vehicle navigation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Averilla’s vehicle navigation to further incorporate Zeng’s vehicle navigation including non-Euclidean geometry for the advantage of determining the vehicle pose in non-Euclidean space which results in finding vehicle pose in non-flat world.

Regarding claim 16, Averilla discloses:
wherein the pavement segment is located in a work zone (construction zone 1416; Fig. 14) of a roadway.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bellaiche (US 20180024562 A1) discloses systems and methods for crowdsourcing road surface information collection, and systems and methods for vehicle localization using lane measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAYSUN WU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665